3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 4/27/2022 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments 32,35,36,43-45 and 59, and the cancellation of claims 41 and 42 have been made of record.
Claims 32-40 and 43-60 are pending and under examination.
Response to Arguments
Claim Rejections - 35 USC § 112-withdrawn
The rejection of claims 32-60 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for a method of preventing exercise-induced hypoglycemia in a subject comprising administering glucagon analog 5-30 minutes prior to initiation of exercise is withdrawn in view of applicant’s amendments of claim 1.
Claim Rejections - 35 USC § 102-withdrawn

The rejection of claim(s) 32-36 under 35 U.S.C. 102(a)(1) as being anticipated by Rickels et al. (IDS, Abstract (June 9, 2017) is withdrawn in view of applicants’ amendments to claim 32 to incorporate the limitation of claims 41-42.
Claim Rejections - 35 USC § 103-maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-40 and 42-60 remain rejected under 35 U.S.C. 103 as being unpatentable over Rickels et al (IDS, ADA, vol. 66, suppl. 1A, 2017) in view of Prestrelski et al. (US Pub. No. 2014/0221288) for the reasons of record at pg. 7-10 and as discussed below.
The instant invention is broadly drawn to a method of treating exercise-induced hypoglycemia in a subject comprising administering a composition comprising glucagon or a glucagon analog 5 to 30 minutes prior to initiation of exercise, wherein said composition is a single phase solution comprising glucagon, a glucagon analog, or salt thereof, dissolved in an aprotic polar solvent, wherein the subject is a diabetic subject, wherein the diabetic subject uses exogenous insulin, wherein the composition comprises 50 to 300 ug of glucagon or glucagon analog, wherein the composition comprises 150 ug of glucagon or glucagon analog, and wherein the composition is administered as a bolus. wherein the composition is administered as an infusion over 5 to 45 minutes, wherein the composition is administered from a delivery apparatus, wherein the apparatus comprises: (i) a reservoir containing the glucagon or glucagon analog composition; and (ii) an electronic pump configured to intradermally, subcutaneously, or intramuscularly deliver at least a portion of the composition to a subject, wherein the apparatus is a closed-loop, open-loop, or no loop system for delivering the composition to the subject, wherein the aprotic polar solvent is DMSO, wherein the aprotic polar solvent is a deoxygenated aprotic polar solvent. The method of claim 42, wherein the composition further comprises an ionization stabilizing excipient, wherein (i) the glucagon, glucagon analog, or salts thereof is dissolved in the aprotic polar solvent in an amount from about 0.1 mg/mL up to the solubility limit of the glucagon, glucagon analog, or salt thereof, and (ii) the ionization stabilizing excipient is dissolved in the aprotic polar solvent in an amount sufficient to stabilize the ionization of the glucagon, glucagon analog, or salt thereof (claim 45). The method of claim 45, wherein the ionization stabilizing excipient is at a concentration of 0.1 mM to 100 mM. The method of claim 45, wherein the ionization stabilizing excipient is a mineral acid.

Rickels et al teach that a subject having type -1 diabetes after exercise has chances for hypoglycemia and the administration of 150 ug glucagon by subcutaneous injection/infusion 5 min before reduces the likelihood of hypoglycemic events. They do not teach that glucagon is prepared in a non-volatile buffer that is aprotic solvent DMSO.
 Prestrelski et al. teach a method of treating hypoglycemia comprising administering an effective amount of glucagon in a non-volatile buffer and an aprotic polar solvent. Regarding claim 58, they teach that the moisture content is less than 5% (abstract and [0009]). They teach that the aprotic solvent is DMSO (Figure 1). They teach that non-volatile buffers that useful in the formulation are that is helpful in establishing a pH of maximum stability {0062]. They teach that the composition dissolved in a buffer comprising glycine, or citrate and a desired pH is adjusted by a mineral acid such as HCl [0136, 0188] and Example 16. It is noted that mineral acid includes HCl, or H2SO4 or phosphoric acid as supported by US Pat. No. 3,738,978. US Patent No. 3,738,978 is applied to support the state of the art but not as a prior art. They teach that the formulation is stable for extended period of time, and it is ready for use without the need for reconstitution, and is functional over range of temperature [0030]. They teach that the formulation is stable at 40 °C for one month or six month [0040] or at room temperature the stability is up to 99% [0042]. Regarding claims 55-57, they teach that stabilizing agent for the composition is selected from sugars, sugar alcohols, starches or a mixture, wherein sugar is sucrose or trehalose and sugar alcohol can be mannitol or sorbitol [0066]. They teach that the composition comprises stabilizing excipient from about 1-60% [0067]. Regarding claims 39-40, they teach that the formulation can be administered by infusion or by injection using a suitable device, for example an injection syringe, a pen injection, an auto-injector or a pump device [0110]. 
Generally, differences in concentrations of components of a formulation, timing dosages (for example mineral oil whether to use sulfuric acid or HCl, or concentration of DMSO and amount of moisture) will not support the patentability of subject matter encompassed by the prior art.  Such formulations are results-effective variables which can be optimized.  In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Aller, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious. 

Applicants argue that the reference Rickels is directed to preventing exercise induced hypoglycemia and not for treating as being instantly claimed. They argue that one skilled artisan would not have looked to Prestrelski et al to routinely optimize the glucagon administered in Rickels on numerous levels (delivery apparatus, open or closed loop system, aprotic solvent and others). They argue that the combined cited art would not result in a method of treating exercise induced hypoglycemia.
Applicants’ arguments have been fully considered but they are not persuasive because Rickels teaches a method of administering glucagon 5 min before to start of exercise for reducing hypoglycemic event and the instant claims also recites to administer glucagon 5 min before exercise to treat hypoglycemic event. The method steps in the reference is same as being instantly claimed.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, Prestrelski et al. teach a method of treating hypoglycemia comprising administering an effective amount of glucagon in a non-volatile buffer and an aprotic polar solvent. Regarding claim 58, they teach that the moisture content is less than 5% (abstract and [0009]). They teach that the aprotic solvent is DMSO (Figure 1). They teach that non-volatile buffers that useful in the formulation are that is helpful in establishing a pH of maximum stability {0062]. They teach that the composition dissolved in a buffer comprising glycine, or citrate and a desired pH is adjusted by a mineral acid such as HCl [0136, 0188] and Example 16. They teach that the administration of glucagon brings the blood glucose to 50 mg/dL to 180/dL within 1-20 minutes of administration (abstract and claim1). Therefore, one sill in the art would administer glucagon at least 1 min to up to 20 minutes before exercise.  They teach that the formulation can be administered by infusion or by injection using a suitable device, for example an injection syringe, a pen injection, an auto-injector or a pump device [0110]. Therefore, the claimed invention would have been obvious over the combined teaching of the prior art. 
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/           Primary Examiner, Art Unit 1646